—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered August 29, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
*579In 1998, defendant pleaded guilty to driving while intoxicated as a misdemeanor and criminal contempt in the first degree in full satisfaction of a seven-count indictment and was sentenced to concurrent terms of three years’ and five years’ probation, respectively. In August 2000, defendant pleaded guilty to violating the terms of his probation by drinking alcohol, being convicted of an additional offense and being arrested two additional times for criminal contempt in the second degree. County Court revoked defendant’s probation and sentenced him to two concurrent definite terms of 365 days in jail. Defendant appeals.
In light of defendant’s history of criminal conduct and inability to abide by the conditions of probation, we are unpersuaded by his assertion that the sentence imposed was harsh and excessive (see, People v Snow, 273 AD2d 549; People v Hawke, 270 AD2d 646, 647). Moreover, our review of the record reveals no extraordinary circumstances to warrant a reduction of the sentence imposed in the interest of justice (see, People v McNeil, 268 AD2d 611, 612; People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872).
Mercure, J. P., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.